DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on 01/18/2022 has been entered and made of record.

Response to Arguments
Claim Rejections - 35 USC § 101
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Examiner’s Response:
Agreed. Examiner withdraws the previously made rejection.
Applicant’s arguments, see remarks page 12, filed on 01/18/2022, with respect to 35 USC § 101 have been fully considered and are persuasive.  The 35 USC § 101 rejection of claim 19 has been withdrawn. 

Claim Interpretation - 35 USC § 112(b)
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Examiner’s Response:
Claims 5, 7, and 14 have been amended to overcome the indefiniteness rejection. Therefore, the objections of Claims 5, 7, and 14 have been withdrawn.

Claim Interpretation - 35 USC § 112(f)
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Examiner’s Response:
Claims 1-3, 5-7, 9, and 11-20 have been amended to include physical structures. Therefore, claims 1-3, 5-7, 9, and 11-20 are no longer being interpreted under 35 U.S.C. 112(f).

Claim Rejection - 35 USC § 103
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Regarding claim(s) 1 and 18-20, the applicant(s) argue that Carter and Gupta do not disclose:
“…the first estimation image has an exposure condition different from the second estimation image... extract a plurality of first feature points of each of the first estimation image and the second estimation image; acquire reference information based on location information of a determined spot, wherein the reference information includes a plurality of second feature points of a reference image; select an estimation feature point from the plurality of first feature points based on a similarity between the plurality of first feature points and the plurality of second feature points,…” [Remarks: page 13, para. 2]

Examiner’s Response:

Accordingly, Examiner maintains the rejection.
Regarding claim(s) 1 and 18-20, Examiner contends that Carter and Gupta do disclose:
1.	“... the first estimation image has an exposure condition different from the second estimation image... extract a plurality of first feature points of each of the first estimation image and the second estimation image; acquire reference information based on location information of a determined spot, wherein the reference information includes a plurality of second feature points of a reference image; select an estimation feature point from the plurality of first feature points based on a similarity between the plurality of first feature points and the plurality of second feature points,…" Carter discloses location refers to the (x, y, z) location of a user or a camera, an image captured by a camera is defined by a 6 dimensional vector v(x, y, z, .theta., .phi., .omega.), image data increases in dimension to include, for example, time (t), lighting (l) and task (s) and to yield a 9D meta data vector v(x, y, z, .theta., .phi., .omega., t, l, s), point of view, view point, images correspond to the view that the user would see from his current location 610 when looking toward locations 631 and 641 on the map, respectively, location refers to the (x, y, z) location of a user or a camera, an image captured by a camera is defined by a 6 dimensional vector v(x, y, z, .theta., .phi., .omega.), match criteria, camera parameters, user parameters, previously capture image, extrapolation mode extrapolates the future location of the user based on the speed and direction of his motion and presents confirmatory or anticipatory images along the extrapolated map to a user who does not know where he is going, images 630-632, 640-642, previous captured images, meta data vector v(x, y, z, .theta., .phi., .omega., t, l, s)), match criteria, v and v’. (Carter: fig. 6, para. 0046, 0048, 0050, 0054, 0078) Gupta discloses exposure periods e1, e2, e3 and image sensor 206 can generate separate image signals during  ( Gupta: fig. 2A, 2B, para. 0060)  Dependent claims 2-3 and 5-17 are rejected for the reasons concerning the independent claims 1 and 18-20.

	Accordingly, the Examiner maintains the applicability of the references applied.  A detailed rejection follows below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20100191459 ~ already of record) and in view of Gupta et al. (US 20150312463).

	Regarding claim 1, Carter teaches (Currently Amended) an information processing apparatus (Carter: i.e. mobile navigation device 600, image diary device 900, User device – figs. 6, 9-12), comprising: 
	a central processing unit (CPU) (Carter: i.e. CPU 1005, mobile device, camera, user device, first processor, second processor, processor – figs. 6, 10, 12, paras. 0027-0028, 0046, 0057) configured to: 
	acquire a plurality of estimation images (Carter: i.e. image data, still picture, video data, video clips, images 630-632, 640-642, database of images, images may be taken from the view point of a pedestrian, a bicyclist or a driver – fig. 6, paras. 0050, 0057, 0077, 0081) captured from an identical spot (Carter: i.e. stationary mode, captured at the same location, user location 610, images 631, 641, images may be taken from the view point of a pedestrian, a bicyclist or a driver – fig. 6, abstract, paras. 0050, 0054, 0077-0078), wherein
	the plurality of estimation images includes a first estimation image (Carter: i.e. images 630-632, 640-642 – fig. 6) and a second estimation image (Carter: i.e. images 630-632, 640-642 – fig. 6), and the first estimation image has …the second estimation image; 
	extract a plurality of first feature points (Carter: i.e. location refers to the (x, y, z) location of a user or a camera, an image captured by a camera is defined by a 6 dimensional vector v(x, y, z, .theta., .phi., .omega.), image data increases in dimension to include, for example, time (t), lighting (l) and task (s) and to yield a 9D meta data vector v(x, y, z, .theta., .phi., .omega., t, l, s), point of view, view point, images correspond to the view that the user would see from his current location 610 when looking toward locations 631 and 641 on the map, respectively – fig. 6, paras. 0046, 0050, 0078) of each of the first estimation image and the second estimation image (Carter: i.e. location refers to the (x, y, z) location of a user or a camera, an image captured by a camera is defined by a 6 dimensional vector v(x, y, z, .theta., .phi., .omega.), image data increases in dimension to include, for example, time (t), lighting (l) and task (s) and to yield a 9D meta data vector v(x, y, z, .theta., .phi., .omega., t, l, s), point of view, view point, images correspond to the view that the user would see from his current location 610 when looking toward locations 631 and 641 on the map, respectively – fig. 6, paras. 0046, 0050, 007); 
	acquire reference information (Carter: i.e. match criteria, camera parameters, user parameters, previously capture image  – fig. 6, para. 0048) based on location information of a determined spot (Carter: i.e. extrapolation mode extrapolates the future location of the user based on the speed and direction of his motion and presents confirmatory or anticipatory images along the extrapolated map to a user who does not know where he is going – para. 0054), wherein the reference information includes a plurality of second feature points (Carter: i.e. location refers to the (x, y, z) location of a user or a camera, an image captured by a camera is defined by a 6 dimensional vector v(x, y, z, .theta., .phi., .omega.), image data increases in dimension to include, for example, time (t), lighting (l) and task (s) and to yield a 9D meta data vector v(x, y, z, .theta., .phi., .omega., t, l, s), point of view, view point, images correspond to the view that the user would see from his current location 610 when looking toward locations 631 and 641 on the map, respectively – fig. 6, paras. 0046, 0050, 0078) of a reference image (Carter: i.e. images 630-632, 640-642, previous captured images – fig. 6, para. 0048); 
	select an estimation feature point (Carter: i.e. meta data vector v(x, y, z, .theta., .phi., .omega., t, l, s) – fig. 6, para. 0048) from the plurality of first feature points based on a similarity (Carter: i.e. match criteria – fig. 6, para. 0048) between the plurality of first feature points and the plurality of second feature points (Carter: i.e. match criteria, v and v’ – fig. 6, para. 0048); and  
	estimate (Carte: i.e. matching of the previously captured image with the current view of the user does not have to be exact – para. 0048) mobile object (Carter: i.e. extrapolation mode, future location of user and camera – para. 0054) information (Carter: i.e. user location 610, user/camera pose, orientation of the camera, navigation map, speed and direction of his motion, camera parameters, user parameters – paras. 0045, 0048, 0051, 0054) that includes at least one of a location (Carter: i.e. location refers to the (x, y, z) location of a user or a camera, user location 610 – fig. 6, paras. 0046-0047) or a posture (Carter: i.e. pose, orientation, pose of a camera, pose diary – figs. 6, 9, paras. 0045-0047) of a mobile object (Carter: i.e. user, camera 600, pedestrian, a bicyclist or a driver – fig. 6, paras. 0050-0051) based on the selected estimation feature point (Carter: i.e. meta data vector v(x, y, z, .theta., .phi., .omega., t, l, s) – fig. 6, para. 0048); and 
	
However, Carter does not teach an exposure condition different from.
Also in the same field of endeavor, Gupta et al. (US 20150312463) discloses the following claim limitations:
 an exposure condition (Gupta: i.e. exposure periods e1, e2, e3 – figs. 2A-2B) different from each other (Gupta: i.e. image sensor 206 can generate separate image signals during three different exposure periods e1, e2, e3 – fig. 2A, 2B, para. 0060)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Image Matching System, as disclosed by Carter, and further incorporate under a plurality of exposures conditions different from each other, as taught by Gupta, for the benefit of capturing  an image of scene having a high dynamic range, such as a scene having a large difference in brightness between the darkest portion of the scene and the lightest portion of the scene (Gupta: paras. 0002-0003).

	Regarding claim 2, Carter and Gupta teach (Currently Amended) the information processing apparatus according to claim 1, wherein the CPU is further configured to 
	acquire each of the plurality of estimation images from an imaging apparatus (Carter: i.e. mobile device, camera, user device – figs. 6, 12, paras. 0046, 0057) installed in the mobile object (Carter: user is driving with mobile navigation device 600, image diary device 900, User device – para. 0023, figs. 6, 9-12).

	Regarding claim 3, the above combination teaches (Currently Amended) the information processing apparatus according to claim 2, wherein the CPU is further configured to: 
	acquire the reference image (Carter: i.e. images 631, 641 – fig. 6) captured from the determined spot (Carter: i.e. a mobile device having the capability to provide images that match the user location and pose together with a navigation map - fig. 6, para. 0045) and 
	estimate the mobile object information based on the plurality of estimation images and the acquired reference information (Carter: i.e. a mobile device having the capability to provide images that match the user location and pose together with a navigation map - fig. 6, para. 0045).  

	Regarding claim 5, the above combination teaches (Currently Amended) the information processing apparatus according to claim 1, wherein 
	the reference information includes location information of the plurality of second feature points of the reference image (Carter: i.e. match criteria, user location 610 – fig. 6, para. 0048), and 
	the CPU is configured to estimate the mobile object information based on the selected estimation feature point and the location information of the plurality of second feature points of the reference image (Carter: i.e. match criteria – fig. 6, para. 0048).  

	Regarding claim 6, the above combination teaches (Currently Amended) the information processing apparatus according to claim 1, wherein the CPU is further configured to:
	acquire location information of the identical spot at which the plurality of estimation images is captured (Carter: i.e. user location 610, metadata – fig. 6, para. 0050-0051), and 
	generate the reference information for the estimation of the mobile object information (Carter: i.e. match criteria – fig. 6, para. 0048), wherein the qeneration of the reference information is based on theSP370555WO00 101plurality of estimation images and the acquired location information of the identical spot (Carter: i.e. database of images, including pictures and video clips – para. 0050).  

	Regarding claim 7, the above combination teaches (Currently Amended) the information processing apparatus according to claim 6, wherein the CPU is further configured to 
	select a first feature point (Carter: i.e. match criteria, user location 610 – fig. 6, para. 0048) from the plurality of first feature points for the generation of the reference information (Carter: i.e. match criteria, user location 610 – fig. 6, para. 0048), and the selection of the first feature point is based feature point information regarding the plurality of first feature points (Carter: i.e. match criteria, user location 610 – fig. 6, para. 0048).  

	Regarding claim 8, the above combination teaches (Currently Amended) the information processing apparatus according to claim 7, wherein 
	the feature point information includes at least one of a number of the first feature points (Carter: i.e. an image captured by a camera is defined by a 6 dimensional vector v (x, y, z, .theta., .phi., .omega.) – para. 0046), a distribution of the plurality of first feature points, or extraction accuracy of the plurality of first feature points.  

	Regarding claim 9, the above combination teaches (Currently Amended) the information processing apparatus according to claim 7, wherein the CPU is further configured to:
	calculate location information of the selected first feature point based on the location information of the identical spot (Carter: i.e. an image captured by a camera is defined by a 6 dimensional vector v (x, y, z, .theta., .phi., .omega.) – para. 0046); and
	 generate the reference information that includes the calculated location information of the selected first feature point (Carter: i.e. an image captured by a camera is defined by a 6 dimensional vector v (x, y, z, .theta., .phi., .omega.) – para. 0046).  

	Regarding claim 10, the above combination teaches (Currently Amended) the information processing apparatus according to claim 1, wherein 
	the exposure condition includes at least one of an exposure time (Gupta: i.e. exposure periods e1, e2, e3 – figs. 2A-2B) or an exposure sensitivity.  
The same motivation for claim 10 is applied as above for claim 1.

	Regarding claim 11, the above combination teaches (Currently Amended) the information processing apparatus according to claim 1, wherein the CPU is further configured to	
	control (Gupta: i.e. controller 606 – fig. 6, para. 0088) capture of the plurality of estimation images from the identical spot (Gupta: i.e. trigger signal – fig. 2A, para. 0088).  
The same motivation for claim 11 is applied as above for claim 1.

	Regarding claim 12, the above combination teaches (Currently Amended) the information processing apparatus according to claim 11, wherein the CPU is further configured to:
	set a standard exposure condition (Gupta: i.e. a single low dynamic range image (e.g., a single image captured from an exposure of the image sensor), a low dynamic range (LDR) image can be an image that is captured by an image sensor (e.g., a CCD image sensor, a CMOS image sensor) using a single exposure time for each pixel of the image sensor – para. 0035), and 
	acquire a standard estimation image under the standard exposure condition (Gupta: i.e. a single low dynamic range image (e.g., a single image captured from an exposure of the image sensor), a low dynamic range (LDR) image can be an image that is captured by an image sensor (e.g., a CCD image sensor, a CMOS image sensor) using a single exposure time for each pixel of the image sensor – para. 0035).  
The same motivation for claim 12 is applied as above for claim 1.

	Regarding claim 13, the above combination teaches (Currently Amended) the information processing apparatus according to claim 12, wherein the CPU is further configured to:
	divide the standard estimation image into a plurality of partial regions (Gupta: figs. 2A, 2B) on based on at least one of a feature point extracted from the standard estimation image or an exposure state of the standard estimation image (Gupta: figs. 2A, 2B) and 
	set a specific exposure condition different from the standard exposure condition (Gupta: figs. 2A, 2B)  by execution of an auto exposure for each of the plurality of partial regions (Gupta: i.e. capture an image using settings automatically determined by a computing device associated with a camera that received the instruction at 102 – para. 0038).  
The same motivation for claim 13 is applied as above for claim 1.

	Regarding claim 14, the above combination teaches (Currently Amended) the information processing apparatus according to claim 13, wherein the CPU is further configured to
	set the specific exposure condition (Gupta: i.e. each image has the same exposure time) or having at least two different exposure times, bracketing schemes having substantially the same total exposure time – figs. 1A, 2B, 3, paras. 0037, 0071), based on environment information (Carter: i.e. lighting conditions, day, night or overcast conditions, seasonal changes – paras. 0050, 0051) that includes a surrounding environment of the mobile object (Carter: i.e. lighting conditions, day, night or overcast conditions, seasonal changes – fig. 6, paras. 0050, 0051).  
The same motivation for claim 14 is applied as above for claim 1.

	Regarding claim 15, the above combination teaches (Currently Amended) the information processing apparatus according to claim 11, wherein the CPU is further configured to
	separate timings (Gupta: i.e. exposure periods e1, e2, e3 – figs. 2A-2B) at which the plurality of estimation images is captured from a timing at which another image different from the plurality of estimation images is captured (Gupta: i.e. exposure periods e1, e2, e3 – figs. 2A-2B).  
The same motivation for claim 15 is applied as above for claim 1.

	Regarding claim 16, the above combination teaches (Currently Amended) the information processing apparatus according to claim 11, wherein the CPU is configured to
	set a timing at which each of the plurality of estimation images is captured to a constant interval captured (Gupta: i.e. exposure periods e1, e2, e3 – figs. 2A-2B).  
The same motivation for claim 16 is applied as above for claim 1.

	Regarding claim 17, the above combination teaches (Currently Amended) the information processing apparatus according to claim 11, the CPU is further configured to:
	sequentially execute image capture of the first estimation image (Gupta: frame f1, f2, f3 - figs. 2A, 2B, 3) and the second estimation image (Gupta: frame f1, f2, f3 - figs. 2A, 2B, 3); and 
	determine whether the image capture of the second estimation image is necessary based on the first estimation image (Gupta: i.e. single image, multiple images, burst mode, automatic mode, determine that a high dynamic range image is to be captured if the estimated dynamic range of the scene is greater than a threshold dynamic range – paras. 0035-0039, 0042).  
The same motivation for claim 17 is applied as above for claim 1.

Regarding claim 18, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.  With regards to further limitation a computer system (Carter: i.e. computer/server system 1000 – fig. 10)

Regarding claim 19, the claim(s) recites analogous limitations to claim(s) 1 and 18 above, and is/are therefore rejected on the same premise.


Regarding claim 20, the claim(s) recites analogous limitations to claim(s) 1 and 18-19 above, and is/are therefore rejected on the same premise.  With regards to further limitation generate an action plan (Carter: i.e. navigation method and system that collects a data base of images and subsequently selects and provides images, still or in motion, corresponding to a current location, a planned path or location or an extrapolated path or location of a user of a mobile navigation device to aid the user to locate himself more rapidly and using less of his attention, interpolation mode, extrapolation mode – para. 0045, 0054); control a behavior (Carter: i.e. ) extrapolation mode extrapolates the future location of the user based on the speed and direction of his motion and presents confirmatory or anticipatory images along the extrapolated map to a user who does not know where he is going – fig. 6, para. 0054) based on  the action plan (Carter: i.e. navigation method and system that collects a data base of images and subsequently selects and provides images, still or in motion, corresponding to a current location, a planned path or location or an extrapolated path or location of a user of a mobile navigation device to aid the user to locate himself more rapidly and using less of his attention, interpolation mode, extrapolation mode – para. 0045, 0054).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I YOUNG whose telephone number is (571)270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON –THU 7:30AM TO 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        02/10/2022